UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6418



JOHN SAMUEL MOORE,

                                            Petitioner - Appellant,

          versus

PAUL KIRBY, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-94-1094)


Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


John Samuel Moore, Appellant Pro Se. Silas Bent Taylor, Deputy
Attorney General, Scott E. Johnson, OFFICE OF THE ATTORNEY GENERAL
OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his habeas corpus petition, 28 U.S.C. § 2254 (1988), as
amended by Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 110 Stat. 1217. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

deny a certificate of probable cause to appeal; to the extent that

a certificate of appealability is required, we deny such a certifi-
cate. We dismiss the appeal on the reasoning of the district court.
Moore v. Kirby, No. CA-94-1094 (S.D.W. Va. Feb. 27, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2